Paiwe, J.
This was an application by the relators for a writ of mandamus, to compel the board of education of Pond du Lac to let to them a contract for the building of a school-house in that city. The charter required the work to be let by contract “to the lowest responsible bidder.” And it appears from the petition that the relators were the lowest bidders, and it must perhaps be assumed, on the papers on which the court below acted, that they were responsible bidders.
It also appears from the petition, that the contract was in fact let to other parties, whose bid was higher. It is claimed on behalf of the board, that they had a discretion in determining what bidders were responsible, which the courts ought not to control. But, without deciding upon this point, we think the application was properly denied, for the reason that where proposals are made and bids put in, in the usual manner, in letting contracts for public works, the lowest bidder has no such fixed, absolute right, that he is entitled to a mandamus to compel the letting of the contract to him, after his bid has been in fact rejected, and the contract awarded to another. The statutory provision requiring the contract in such cases to be let to the lowest bidder is designed for the benefit and protection of the public, and not of the bidders. And whatever remedy the public may have, the lowest bidder, whose bid has been rejected, has no absolute right to a writ compelling the execution *685of a contract with Mm, after one has in fact been let to another. The writ of mandamus being a discretionary writ, the fact that the contract has actually been awarded to another is sufficient to induce the courts to decline to interfere to further complicate the matter, even though they might otherwise have done so. The People v. Contracting Board, 27 N. Y. 378. See also People v. Croton Aqueduct Board, 49 Barb. 259.
By the Court. —The order appealed from is affirmed, with costs.